757 N.W.2d 101 (2008)
CONCERNED CITIZENS OF ACME TOWNSHIP, Plaintiff,
v.
ACME TOWNSHIP and Acme Township Board of Trustees, Defendants/Third-Party Plaintiffs/Counter-Defendants/Appellees,
v.
Village at Grand Traverse, LLC, Intervening Defendant/Third-Party Defendant/Counter-Plaintiff/Third-Party Plaintiff, and
Meijer, Inc., Intervening Defendant/Third-Party Defendant/Counter-Plaintiff/Third-Party Plaintiff/Appellant, and
Acme Township Planning Commission, William Kurtz, Erick Takayama, H. William Boltres, Frank Zarafonitis, Clare David, Ronald Hardin, and John Pulcifer, Third-Party Defendants, and
Robert Carstens, Third-Party Defendant-Appellee.
Docket No. 137237. COA No. 286796.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 27, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay of proceedings is DENIED.